
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.42


GENERAL RELEASE AND SEPARATION AGREEMENT


        This General Release and Separation Agreement (hereafter "Agreement") is
entered into between Rich Christensen (the "Executive"), and ArthroCare
Corporation (the "Company") (collectively referred to as the "Parties"),
effective eight days after the Executive's signature (the "Effective Date"),
unless he revokes his acceptance as provided in Paragraph 7(b), below.

        WHEREAS, the Executive was the Company's Senior Vice President of
Operations;

        WHEREAS, the Executive tendered his resignation, and the Company
accepted such resignation effective as of December 31, 2010;

        WHEREAS, the Company and the Executive now wish to document the
termination of their employment relationship and fully and finally to resolve
all matters between them;

        THEREFORE, in exchange for the good and valuable consideration set forth
herein, the adequacy of which is specifically acknowledged, the Executive and
the Company hereby agree as follows:

        1.    Resignation of Employment.    The Executive hereby confirms his
resignation of his employment and all positions that the Executive held as an
officer of the Company and all subsidiaries of the Company, and the Company
confirms its acceptance of such resignations, effective December 31, 2010 (the
"Resignation Date").

        2.    Payment of Accrued Wages and Expenses.    The Executive
acknowledges receipt of an amount equal to all accrued wages through the
Resignation Date, including accrued, unused vacation or paid time off, less
applicable withholding. The Executive shall be promptly reimbursed for all
reasonable and necessary expenses incurred and submitted for reimbursement on or
before the Resignation Date in accordance with the Company's expense
reimbursement policies.

        3.    Bonus for the Calendar Year Ending December 31, 2010.    The
Company shall pay the Executive his annual bonus for the Company's fiscal year
ending December 31, 2010, subject to the achievement of the applicable
performance milestones and goals established for such bonus, as determined by
the Compensation Committee of the Company's Board of Directors (the "2010
Bonus"), This payment of the 2010 Bonus, if any, shall be paid in a lump sum to
the Employee during the 2011 calendar year at the same time that other
executives of the Company receive bonus payments with respect to the Company's
fiscal year ending December 31, 2010.

        4.    Separation Payments.    Within 10 days of the Effective Date, but
in no event earlier than January 1, 2011 or later than January 15, 2011 the
Company shall pay the Executive $283,993 (two-hundred eighty three thousand
nine-hundred ninety three dollars) (the "Separation Payment"), less all
applicable taxes and other authorized withholding. Additionally, the Company
shall reimburse the Executive for the amount of his premium payment for group
health coverage, if any, elected by Executive pursuant to the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended ("COBRA"); provided,
however, that (A) such reimbursement shall not exceed $796.21 per month, and
(B) the Executive shall be solely responsible for all matters relating to his
continuation of coverage pursuant to COBRA, including (without limitation) his
election of such coverage and his timely payment of premiums; provided, further,
that upon the earlier to occur of (1) the time that the Executive no longer
constitutes a Qualified Beneficiary (as such term is defined in
Section 4980B(g)(1) of the Code and (2) the date twelve (12) months following
the Effective Date, the Company's obligations to reimburse the Employee under
this subsection (iii) shall cease.

        5.    Tax Indemnity.    The Executive acknowledges that he has not
received and does not rely upon any tax advice given by the Company or its
attorneys or representatives. The Executive further agrees that he shall be
solely responsible for all tax assessments, penalties, and fines levied against
the

1

--------------------------------------------------------------------------------




payments made pursuant to this Agreement by any taxing authority, and shall
indemnify, defend and hold harmless (all to the maximum extent allowed by law)
the Company against all tax assessments, penalties, and fines assessed by any
taxing authority against the Company as a result of (a) the Executive's
characterization of the Settlement Payment made pursuant to this Agreement, or
(b) any failure by the Executive to pay taxes as required on any and all
payments made pursuant to this Agreement.

        6.    Equity Awards.    All equity awards granted to the Executive shall
be treated in accordance with the terms of the applicable Plan(s), Stock Option
Agreement(s) and Notice(s) of Grant, except to the extent any such Stock Option
Agreements or Notices of Grants evidencing any nonstatutory stock options and
incentive stock option grants numbered 1627, 1436 and 1778 (the "Specified
ISOs") do not provide for net exercise (as defined below), in which such case
such Stock Option Agreements or Notices of Grants, as applicable, hereby will be
deemed amended to the extent necessary to provide for net exercise. Executive
acknowledges that upon the execution of this Agreement, each unexercised
Specified ISO that qualifies as an "incentive stock option" within the meaning
of Section 422 of the Internal Revenue Code of 1986, as amended (the "Code"),
which does not provide for net exercise shall be deemed modified for the
purposes of Section 424 of the Code and, to the extent the exercise price
thereof is lower than the fair market value of the Company's common stock as of
the date this Agreement is executed, such option shall no longer qualify as an
incentive stock option and Executive will lose the potentially favorable tax
treatment associated with such option. For the purposes of this Agreement, "net
exercise" shall mean the surrender of shares otherwise issuable upon exercise of
Executive's stock options in satisfaction of the aggregate exercise price and
the minimum statutorily required withholding obligations incurred in connection
with the exercise of Executive's stock options.

        7.    General Release of Claims by the Executive.    

        (a)   The Executive, on behalf of himself and his executors, heirs,
administrators, representatives and assigns, hereby agrees to release and
forever discharge the Company and all predecessors, successors and their
respective parent corporations, affiliates, related, and/or subsidiary entities,
and all of their past and present investors, directors, shareholders, officers,
general or limited partners, employees, attorneys, agents and representatives,
and employee benefit plans in which the Executive is or has been a participant
by virtue of his employment with the Company (the "Company Releasees"), from any
and all claims, debts, demands, accounts, judgments, rights, causes of action,
equitable relief, damages, costs, charges, complaints, obligations, promises,
agreements, controversies, suits, expenses, compensation, responsibility and
liability of every kind and character whatsoever (including attorneys' fees and
costs), whether in law or equity, known or unknown, asserted or unasserted,
suspected or unsuspected (collectively, "Claims"), which the Executive has or
may have had against such entities based on any events or circumstances arising
or occurring on or prior to the date hereof or on or prior to the Resignation
Date, arising directly or indirectly out of, relating to, or in any other way
involving in any manner whatsoever the Executive's employment by the Company or
the separation thereof, and any and all claims arising under federal, state, or
local laws relating to employment, including without limitation claims of
wrongful discharge, breach of express or implied contract, fraud,
misrepresentation, defamation, or liability in tort, claims of any kind that may
be brought in any court or administrative agency, including without limitation,
any claims arising under Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. § 2000, et seq.; Americans with Disabilities Act, as amended,
42 U.S.C. § 12101 et seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C.
§ 701 et seq.; Age Discrimination in Employment Act, as amended, 29 U.S.C.
§ 621, et seq.; Civil Rights Act of 1866, and Civil Rights Act of 1991;
42 U.S.C. § 1981, et seq.; Equal Pay Act, as amended, 29 U.S.C. § 206(d);
regulations of the Office of Federal Contract Compliance, 41 C.F.R. Section 60,
et seq.; The Family and Medical Leave Act, as amended, 29 U.S.C. § 2601 et seq.;
the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq.; the
Employee Retirement

2

--------------------------------------------------------------------------------



Income Security Act, as amended, 29 U.S.C. § 1001 et seq.; the Worker Adjustment
and Retraining Notification Act, as amended, 29 U.S.C. § 2101 et seq.; the
California Fair Employment and Housing Act, as amended, Cal. Lab. Code § 12940
et seq.; the California Equal Pay Law, as amended, Cal. Lab. Code
§§ 1197.5(a),199.5; the Moore-Brown-Roberti Family Rights Act of 1991, as
amended, Cal. Gov't Code §§12945.2, 19702.3; and any other federal, state or
local laws of similar effect. Notwithstanding the foregoing, this release shall
not apply to any claims for vested employee welfare or pension benefits, for
indemnification under California Labor Code §§ 2800 or 2802, or any other claim
that may not be waived by private agreement and/or any other local, state or
federal law governing discrimination in employment and/or the payment of wages
and benefits.

        Notwithstanding the generality of the foregoing, the Executive does not
release the following claims and rights:

          (i)  Claims for unemployment compensation or any state disability
insurance benefits pursuant to the terms of applicable state law;

         (ii)  Claims to continued participation in certain of the Company's
group benefit plans pursuant to the terms and conditions of the federal law
known as COBRA;

        (iii)  The Executive's right to bring to the attention of the Equal
Employment Opportunity Commission claims of discrimination; provided, however,
that the Executive does release his right to secure any damages for alleged
discriminatory treatment; and

        (iv)  The Executive's rights under this Agreement, his rights as a
shareholder, and his right, if any, to indemnification from the Company pursuant
to the terms of the Company's by-laws and applicable law.

        (b)   I acknowledge that I am familiar with the provisions of California
Civil Code Section 1542, which provides as follows:

"A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release,
which, if known by him or her must have materially affected his or her
settlement with the debtor."

Being aware of said code section, I hereby expressly waive any rights I may have
thereunder, as well as under any other statutes or common law principles of
similar effect.

        (c)   In accordance with the Older Workers Benefit Protection Act of
1990, the Executive acknowledges that he is aware of the following:

          (i)  This Section 7, and this Agreement are written in a manner
calculated to be understood by the Executive.

         (ii)  The waiver and release of claims under the Age Discrimination in
Employment Act contained in this Agreement does not cover rights or claims that
may arise after the date on which the Executive signs this Agreement.

        (iii)  This Agreement provides for consideration in addition to anything
of value to which the Executive is already entitled.

        (iv)  The Executive has been advised to consult an attorney before
signing this Agreement.

         (v)  The Executive has been granted twenty-one (21) days after he is
presented with this Agreement to decide whether or not to sign this Agreement.
If the Executive executes this Agreement prior to the expiration of such period,
he does so voluntarily and after having had the opportunity to consult with an
attorney, and hereby waives the remainder of the consideration period.

3

--------------------------------------------------------------------------------



        (vi)  The Executive has the right to revoke this Agreement within seven
(7) days of signing it. In the event this Agreement is revoked, it will be null
and void in its entirety, and the Executive will not receive the benefits of
this Agreement.

If the Executive wishes to revoke this agreement, he must deliver written notice
stating that intent to revoke, in accordance with the notice provisions of
Section 14, on or before 5:00 p.m. on the seventh (7th) day after the date on
which the Executive signs this Agreement.

        (d)   Employee represents and warrants to the Company Releasees that
there has been no assignment or other transfer of any interest in any Claim that
he/she may have against the Company Releasees, or any of them. Employee agrees
to indemnify and hold harmless the Company Releasees from any liability, claims,
demands, damages, costs, expenses and attorneys' fees incurred as a result of
any person asserting such assignment or transfer of any right or claims under
any such assignment or transfer from me.

        (e)   Employee represents and warrants that he/she has not filed any
complaint, charge, or claim against the Company Releasees with any court or
agency and that he/she is not presently aware of any injury for which he/she may
be eligible for workers' compensation benefits, other than any claim already
submitted. Employee agrees that if he/she hereafter commences, joins in, or in
any manner seeks relief through any suit arising out of, based upon, or relating
to any of the Claims released hereunder or in any manner asserts against the
Company Releasees any of the Claims released hereunder, then he/she will pay to
the Company Releasees against whom such claim(s) is asserted, in addition to any
other damages caused thereby, all attorneys' fees incurred by such Company
Releasees in defending or otherwise responding to said suit or Claim. Provided,
however, that he/she shall not be obligated to pay the attorneys' fees of the
Company Releasees to the extent such fees are attributable to claims under the
Age Discrimination in Employment Act or a challenge to the validity of the
release of claims under the Age Discrimination in Employment Act.

        8.    Nondisparagement.    The Executive agrees that neither he nor
anyone acting by, through, under or in concert with him shall disparage or
otherwise communicate negative statements or opinions about the Company, its
Board members, officers, employees or business. The Company agrees that neither
its Board members nor officers shall disparage or otherwise communicate negative
statements or opinions about the Executive.

        9.    Cooperation.    The Executive agrees to give reasonable
cooperation, at the Company's request, in any pending or future litigation or
arbitration brought against the Company and in any investigation the Company may
conduct. The Company shall reimburse the Executive for all expenses reasonably
incurred by him in compliance with this Section 9 and, to the extent the
cooperation is requested by the Company and exceeds 10 hours of time in the
aggregate, Executive will be compensated at a rate of $135/hr for all hours in
excess of 10 hours. Notwithstanding the foregoing, the Company shall have no
obligation to pay the Executive for time spent and expenses incurred by the
Executive in any pending or future litigation or arbitration where the Executive
is a co-defendant or party to the arbitration or litigation.

        10.    Executive's Representations and Warranties.    The Executive
represents and warrants that:

        (a)   He has been paid all wages owed to him by the Company, including
all accrued, unused vacation or paid time off, through the Resignation Date;

        (b)   During the course of the Executive's employment, he did not
sustain any injuries for which he might be entitled to compensation pursuant to
applicable workers compensation law;

4

--------------------------------------------------------------------------------



        (c)   The Executive has not initiated any adversarial proceedings of any
kind against the Company or against any other person or entity released herein,
nor will he do so in the future, except for claims not released by this
Agreement.

        11.    Confidential Information; Non-Solicitation; Return of Company
Property.    

        (a)   The Executive hereby expressly confirms his continuing obligations
to the Company pursuant to the Employment, Proprietary Information and Invention
Assignment Agreement (the "Confidentiality Agreement") executed by the Executive
on November 26, 2006.

        (b)   The Executive shall deliver to the Company within 10 days of the
Resignation Date all originals and copies of correspondence, drawings, manuals,
letters, notes, notebooks, reports, programs, plans, proposals, financial
documents, or any other documents concerning the Company's customers, business
plans, marketing strategies, products, processes or business of any kind and/or
which contain proprietary information or trade secrets which are in the
possession or control of the Executive or his agents or representatives.

        (c)   The Executive shall return to the Company within 10 days of the
Resignation Date all equipment of the Company in his possession or control,
other than his laptop computer, which he will be allowed to retain after the
Company has imaged the contents of the computer and its hard drive.

        (d)   The Employee hereby agrees that he or she shall not until one year
following the Effective Date, without the prior written consent of the Company's
Board of Directors, do any of the following:

          (i)  use any confidential information to solicit or influence or
attempt to influence any client, customer or other person either directly or
indirectly, to direct any purchase of the Company's products and/or services to
any person, firm, corporation, institution or other entity in competition with
the business of the Company; or

         (ii)  solicit or influence or attempt to influence any person employed
by the Company to terminate or otherwise cease his or her employment with the
Company or become an employee of any competitor of the Company.

        12.    In the Event of a Claimed Breach.    All controversies, claims
and disputes arising out of or relating to this Agreement, including without
limitation any alleged violation of its terms, shall be resolved by final and
binding arbitration before a single neutral arbitrator in San Francisco,
California in accordance with the Employment Dispute Resolution Rules of the
American Arbitration Association ("AAA"). The arbitration shall be commenced by
filing a demand for arbitration with the AAA within 14 (fourteen) days after the
filing party has given notice of such breach to the other party. The arbitrator
shall award the prevailing party attorneys' fees and expert fees, if any.
Notwithstanding the foregoing, it is acknowledged that it will be impossible to
measure in money the damages that would be suffered if the parties fail to
comply with any of the obligations imposed on them under Section 11(a) and
(b) hereof, and that in the event of any such failure, an aggrieved person will
be irreparably damaged and will not have an adequate remedy at law. Any such
person shall, therefore, be entitled to injunctive relief, including specific
performance, to enforce such obligations, and if any action shall be brought in
equity to enforce any of the provisions of Section 11(a) and (b) of this
Agreement, none of the parties hereto shall raise the defense that there is an
adequate remedy at law.

        13.    Choice of Law.    This Agreement shall in all respects be
governed and construed in accordance with the laws of the State of California,
including all matters of construction, validity and performance, without regard
to conflicts of law principles.

5

--------------------------------------------------------------------------------



        14.    Notices.    All notices, demands or other communications
regarding this Agreement shall be in writing and shall be sufficiently given if
either personally delivered or sent by facsimile or overnight courier, addressed
as follows:

(a)   If to the Company:
ArthroCare Corporation
7500 Rialto Boulevard
Building Two, Suite 100
Austin, Texas 78735
Attn: General Counsel
Tel: 512-391-3900
Fax: 512-391-3901    
(b)
 
If to the Executive:
Rich Christensen
200 Brannan St, Unit 424
San Francisco, CA 94107
 
With a copy to:
Jeffrey A. Snyder, Esq
Thoits, Love, Hershberger & McLean
285 Hamilton Ave, Suite 300
Palo Alto, CA 94301
Fax: 650-325-5572

        15.    Severability.    Except as otherwise specified below, should any
portion of this Agreement be found void or unenforceable for any reason by a
court of competent jurisdiction, the parties intend that such provision be
limited or modified so as to make it enforceable, and if such provision cannot
be modified to be enforceable, the unenforceable portion shall be deemed severed
from the remaining portions of this Agreement, which shall otherwise remain in
full force and effect. If any portion of this Agreement is so found to be void
or unenforceable for any reason in regard to any one or more persons, entities,
or subject matters, such portion shall remain in full force and effect with
respect to all other persons, entities, and subject matters. This paragraph
shall not operate, however, to sever the Executive's obligation to provide the
binding release to all entities intended to be released hereunder.

        16.    Understanding and Authority.    The parties understand and agree
that all terms of this Agreement are contractual and are not a mere recital, and
represent and warrant that they are competent to covenant and agree as herein
provided.

        17.    Integration Clause.    This Agreement contains the entire
agreement of the parties with regard to the separation of the Executive's
employment, and supersedes any prior agreements as to that matter. This
Agreement may not be changed or modified, in whole or in part, except by an
instrument in writing signed by the Executive and an authorized officer of the
Company.

REMAINDER OF PAGE INTETIONALLY LEFT BLANK

6

--------------------------------------------------------------------------------



        18.    Execution in Counterparts.    This Agreement may be executed in
counterparts with the same force and effectiveness as though executed in a
single document.

        The parties have carefully read this Agreement in its entirety; fully
understand and agree to its terms and provisions; and intend and agree that it
is final and binding on all parties.

        IN WITNESS WHEREOF, and intending to be legally bound, the parties have
executed the foregoing on the dates shown below.

Rich Christensen   ARTHROCARE CORPORATION
/s/ Rich Christensen


--------------------------------------------------------------------------------


 
/s/ Richard Rew

--------------------------------------------------------------------------------

        Senior Vice President and General Council
Date:
 
December 28, 2010


--------------------------------------------------------------------------------


 
Date:
 
December 31, 2010

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.42



GENERAL RELEASE AND SEPARATION AGREEMENT
